DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Applicant claims “wherein there is no overlap between the blood glucose level chart and the insulin delivery chart”. This must be interpreted in light of the specification as some interpretations are not consistent with Applicant’s specification. For example, there is overlap in the time values. Therefore, this limitation is interpreted as “there is no spatial overlap between the blood glucose level chart and the insulin delivery chart”.
Claim Objections
In claim 16, “a second time axis” (4 lines from end of claim) is introduced after “the second time axis” (6 lines from end of claim). The second instance is treated as “the”, and the first instance as “a”.
In claim 22, has two instances of “a second time axis”. The second instance is treated as “the” (4 lines from end of claim).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14-18 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mears et al (US 2013/0172710) in view of Marcus et al (US 2008/0071580) and Benjamin et al (US 2010/0305965).
Regarding claim 1, Mears discloses a computing device for controlling a medical infusion pump system, the computing device comprising: a display screen 103; one or more input controls manipulable by a user (¶44, 406); one or more processors 408; a memory 410 to store computer-readable instructions that, when executed by the one or more processors, enable the computing device to perform actions (¶43, ¶44) comprising: communicating with a controller of a medical infusion pump system to cause the medical infusion pump system to dispense medicine to a patient (¶39, via 402); receiving blood glucose level information for the patient, wherein the blood glucose level information is associated with one or more blood glucose measurement times (via 400/402, ¶37); providing a graphic user interface on the display screen (fig 9) that includes: a blood glucose level chart 832 presented at a first region of the graphical user interface, the blood glucose chart depicting a series of blood glucose values included in the received blood glucose level information, the series of blood glucose values being aligned over a first time axis to reflect the times that the blood glucose values were measured (fig 9); and an insulin delivery chart 836/838 presented at a second region of the graphical user interface, the insulin delivery chart depicting (1) a first graph, presented at a first sub-region of the second region (fig 9), showing a continuous line indicating basal delivery rates administered by the infusion pump system over time 836 aligned adjacent a first vertical axis, and (2) a second graph, presented at a second sub-region of the second region (fig 9), showing a series of insulin bolus indicators, indicating times that insulin bolus deliveries were administered 838 aligned adjacent a second vertical axis, wherein the first graph showing the basal delivery rates and the second graph showing series of insulin bolus indicators are aligned over a second time axis (fig 9).
While Mears substantially discloses the invention as claimed, it does not disclose wherein the second time axis is distinct from the first time access; wherein there is no overlap between the blood glucose level chart and the insulin delivery chart; wherein the first graph and the second graph presented at the first and second sub-regions, respectively, do not overlap; respective areas defined by borders of bolus indicators representative to amounts of insulin bolus deliveries; nor wherein the first and second vertical axis are aligned over the same portion of the second time axis.  
Marcus discloses a similar way of presenting information (fig 16), but which separates the different charts such that the second time axis is distinct from the first time access/axis; wherein there is no overlap between the blood glucose level chart and the insulin delivery chart (fig 16). Marcus also shows in figure 3 the bolus’ being differentiated between normal boluses and square boluses, the square boluses having respective areas defined by borders of bolus indicators representative to amounts of insulin bolus deliveries (as opposed to regular boluses which are thinner, but can also be argued to have respective areas defined by borders of bolus indicators representative to amounts of insulin bolus deliveries, just thinner areas).
Benjamin also discloses displaying similar information with a blood glucose chart 210 at a first region of the graphical user interface and breaking up the insulin delivery chart into a first graph 212 presented at a first sub-region of a second region (211 and 212) showing basal delivery rates and a second graph 211 presented at a second sub-region of the second region which indicates times that insulin bolus deliveries were administered (fig 3). Benjamin also discloses wherein the first and second vertical axis (of 211 and 212) are aligned over the same portion of the second time axis (fig 3).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mears to display the second time axis distinct from the first time access; wherein there is no overlap between the blood glucose level chart and the insulin delivery chart; wherein the first graph and the second graph presented at the first and second sub-regions, respectively, do not overlap; and wherein the first and second vertical axis are aligned over the same portion of the second time axis as taught by Marcus and Benjamin in order to make it easier to distinguish which line represents which type of data and so the user doesn’t get confused by the y-axis. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mears to display respective areas defined by borders of bolus indicators representative to amounts of insulin bolus deliveries (and giving the ability to Mears to deliver square boluses) as taught by Marcus to make it easier to differentiate between a normal bolus and a square bolus (and the ability for Mears to deliver the bolus over time, as desired). 
Regarding claim 2, wherein the first time axis of the blood glucose level chart is positioned above the first graph showing the line indicating basal delivery rates and the second time axis of the insulin delivery chart is positioned below the graph showing the line indicating basal delivery rates (fig 16 of Marcus).  
Regarding claim 3, wherein the first time axis of the blood glucose level chart is positioned above the series of insulin bolus indicators and the second time axis of the insulin delivery chart is positioned below at least a portion of each of the series of insulin bolus indicators (fig 16 of Marcus).  
Regarding claim 4, wherein the first time axis of the blood glucose level chart is positioned above the insulin delivery chart (fig 16 of Marcus).  
Regarding claim 5, wherein the first time axis of the blood glucose level chart and the second time axis of the insulin delivery chart are time-aligned within the graphic user interface (fig 9 of Mears and fig 16 of Marcus). 
Regarding claim 14, wherein the graphic user interface further comprises an interactive control that allows the user to select an amount of time represented by the first time axis and the second time axis (¶60).  
Regarding claim 15, wherein the graphic user interface further comprises an indication of a current time (fig 7b).
Regarding claim 16, Mears discloses a computer-implemented method, comprising: communicating with a controller of a medical infusion pump system to cause the medical infusion pump system to dispense medicine to a patient (via 402, ¶39); receiving blood glucose level information for the patient, wherein the blood glucose level information is associated with one or more blood glucose measurement times (via 400/402, ¶37); providing a graphic user interface on a display screen 103 that includes: a blood glucose level chart, presented at a first region of the graphical user interface (fig 9), the blood glucose level chart depicting a series of blood glucose values included in the received blood glucose level information, the series of blood glucose values being aligned over a first time axis to reflect the times that the blood glucose values were measured (832, fig 9); and an insulin delivery chart, presented at a second region of the graphical user interface (fig 9), the insulin delivery chart depicting (1) a graph 836, presented at a first sub-region of the second region, showing a continuous line 836 indicating basal delivery rates administered by the infusion pump system over time aligned adjacent a first vertical axis, and (2) a second graph, presented at (a) second sub-region of the second region, showing a series of insulin bolus indicators 838 indicating times that insulin bolus deliveries were administered aligned adjacent a second vertical axis, wherein the graph showing the basal delivery rates and the series of insulin bolus indicators are aligned over a second time axis (fig 9).
While Mears substantially discloses the invention as claimed, it does not disclose wherein the second time axis is distinct from the first time access; wherein there is no overlap between the blood glucose level chart and the insulin delivery chart; wherein the first graph and the second graph presented at the first and second sub-regions, respectively, do not overlap; respective areas defined by borders of bolus indicators representative to amounts of insulin bolus deliveries; nor wherein the first and second vertical axis are aligned over the same portion of the second time axis.  
Marcus discloses a similar way of presenting information (fig 16), but which separates the different charts such that the second time axis is distinct from the first time access/axis; wherein there is no overlap between the blood glucose level chart and the insulin delivery chart (fig 16). Marcus also shows in figure 3 the bolus’ being differentiated between normal boluses and square boluses, the square boluses having respective areas defined by borders of bolus indicators representative to amounts of insulin bolus deliveries (as opposed to regular boluses which are thinner, but can also be argued to have respective areas defined by borders of bolus indicators representative to amounts of insulin bolus deliveries, just thinner areas).
Benjamin also discloses displaying similar information with a blood glucose chart 210 at a first region of the graphical user interface and breaking up the insulin delivery chart into a first graph 212 presented at a first sub-region of a second region (211 and 212) showing basal delivery rates and a second graph 211 presented at a second sub-region of the second region which indicates times that insulin bolus deliveries were administered (fig 3). Benjamin also discloses wherein the first and second vertical axis (of 211 and 212) are aligned over the same portion of the second time axis (fig 3). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mears to display the second time axis distinct from the first time access; wherein there is no overlap between the blood glucose level chart and the insulin delivery chart; wherein the first graph and the second graph presented at the first and second sub-regions, respectively, do not overlap; and wherein the first and second vertical axis are aligned over the same portion of the second time axis as taught by Marcus and Benjamin in order to make it easier to distinguish which line represents which type of data and so the user doesn’t get confused by the y-axis.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mears to display respective areas defined by borders of bolus indicators representative to amounts of insulin bolus deliveries (and giving the ability to Mears to deliver square boluses) as taught by Marcus to make it easier to differentiate between a normal bolus and a square bolus (and the ability for Mears to deliver the bolus over time, as desired). 
Regarding claims 17 and 18, see claims 2 and 4.
Regarding claim 22, Mears discloses a non-transitory computer-readable medium including instructions that, when executed by at least one processor, cause performance of operations that comprise: communicating with a controller of a medical infusion pump system to cause the medical infusion pump system to dispense medicine to a patient (via 402, ¶39); receiving blood glucose level information for the patient, wherein the blood glucose level information is associated with one or more blood glucose measurement times (via 400/402, ¶37); providing a graphic user interface on a display screen 103 that includes: a blood glucose level chart, presented at a first region of the graphical user interface, the blood glucose level chart, depicting a series of blood glucose values included in the received blood glucose level information, the series of blood glucose values being aligned over a first time axis to reflect the times that the blood glucose values were measured (832, fig 9); and an insulin delivery chart, presented at a second region of the graphical user interface (fig 9), the insulin delivery chart depicting (1) a graph, presented at a first sub-region of the second region, showing a continuous line indicating basal delivery rates administered by the infusion pump system over time 836 aligned adjacent a first vertical axis (fig 9), and (2) a second graph, presented at a second sub-region of the second region, showing a series of insulin bolus indicators indicating times that insulin bolus deliveries were administered 838 aligned adjacent a second vertical axis (fig 9), wherein the first graph showing the continuous line indicating basal delivery rates and the second graph showing the series of insulin bolus indicators are aligned over a second time axis (fig 9), wherein the graph showing the basal delivery rates and the series of insulin bolus indicators are aligned over (the) second time axis (fig 9).
While Mears substantially discloses the invention as claimed, it does not disclose wherein the second time axis is distinct from the first time access; wherein there is no overlap between the blood glucose level chart and the insulin delivery chart; wherein the first graph and second graph presented at the first and second sub-regions, respectively, do not overlap; respective areas defined by borders of bolus indicators representative to amounts of insulin bolus deliveries; nor wherein the first and second vertical axis are aligned over the same portion of the second time axis.  
Marcus discloses a similar way of presenting information (fig 16), but which separates the different charts such that the second time axis is distinct from the first time access/axis; wherein there is no overlap between the blood glucose level chart and the insulin delivery chart (fig 16). Marcus also shows in figure 3 the bolus’ being differentiated between normal boluses and square boluses, the square boluses having respective areas defined by borders of bolus indicators representative to amounts of insulin bolus deliveries (as opposed to regular boluses which are thinner, but can also be argued to have respective areas defined by borders of bolus indicators representative to amounts of insulin bolus deliveries, just thinner areas).
Benjamin also discloses displaying similar information with a blood glucose chart 210 at a first region of the graphical user interface and breaking up the insulin delivery chart into a first graph 212 presented at a first sub-region of a second region (211 and 212) showing basal delivery rates and a second graph 211 presented at a second sub-region of the second region which indicates times that insulin bolus deliveries were administered (fig 3). Benjamin also discloses wherein the first and second vertical axis (of 211 and 212) are aligned over the same portion of the second time axis (fig 3). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mears to display the second time axis distinct from the first time access; wherein there is no overlap between the blood glucose level chart and the insulin delivery chart; wherein the first graph and the second graph presented at the first and second sub-regions, respectively, do not overlap; and wherein the first and second vertical axis are aligned over the same portion of the second time axis as taught by Marcus and Benjamin in order to make it easier to distinguish which line represents which type of data and so the user doesn’t get confused by the y-axis. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mears to display respective areas defined by borders of bolus indicators representative to amounts of insulin bolus deliveries (and giving the ability to Mears to deliver square boluses) as taught by Marcus to make it easier to differentiate between a normal bolus and a square bolus (and the ability for Mears to deliver the bolus over time, as desired). 
Regarding claims 23 and 24, see claims 2 and 4 above.
Claims 8-11, 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mears et al (US 2013/0172710) in view of Marcus et al (US 2008/0071580), Benjamin et al (US 2010/0305965) and Kamath et al (US 8,417,312).
Regarding claim 8, 20 and 26, The computing device of claim 1, wherein: the received blood glucose level information comprises blood glucose level information measured by a continuous glucose monitor (¶33) and blood glucose level information measured by a blood glucose meter (¶37). 
While Mears substantially discloses the invention as claimed, it does not disclose  the blood glucose level chart depicts a first series of blood glucose values measured by the continuous glucose monitor aligned over the first time axis to reflect the times that the blood glucose values in the first series of blood glucose values were measured by the continuous glucose monitor, and a second series of blood glucose values measured by the blood glucose meter aligned over the first time axis to reflect the times that the blood glucose values in the second series of blood glucose values were measured by the blood glucose meter.  
Kamath discloses a system and method for processing signal data (title), including calibrating a CGM via a reference analyte monitor (Col.2 ll 56-67) and determining an out-of-calibration state and an in-calibration state (Col.2 ll 44-47), the current state of calibration being displayed on a user interface (Col.2 ll 48-50).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mears to display the values of both the analyte monitor and CGM simultaneously to display the values of both the analyte monitor and CGM simultaneously to display the current state of calibration as taught by Kamath to allow a user to determine whether a calibration needs to be performed as utilizing erroneous values leads to sub-optimal control of the patient.
Displaying both the analyte monitor and CGM values simultaneously results in a device/method where the blood glucose level chart depicts a first series of blood glucose values measured by the continuous glucose monitor aligned over the first time axis to reflect the times that the blood glucose values in the first series of blood glucose values were measured by the continuous glucose monitor, and a second series of blood glucose values measured by the blood glucose meter aligned over the first time axis to reflect the times that the blood glucose values in the second series of blood glucose values were measured by the blood glucose meter.  
Regarding claim 9, while Mears substantially discloses the invention as claimed, it does not disclose wherein the first series of blood glucose values measured by the continuous glucose monitor are depicted using a first symbol and the second series of blood glucose values measured by the blood glucose meter are depicted using a second symbol, the second symbol being larger than the first symbol. Mears does disclose using different symbols (¶63) to make it easier to determine a difference between different data types. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mears such that the first series of blood glucose values measured by the continuous glucose monitor are depicted using a first symbol and the second series of blood glucose values measured by the blood glucose meter are depicted using a second symbol, the second symbol being larger than the first symbol as taught by Mears to allow a user to more quickly and easily tell them apart.
Regarding claim 10, while Mears substantially discloses the invention as claimed, it does not disclose wherein the first series of blood glucose values measured by the continuous glucose monitor are depicted are depicted at a higher sampling rate than the second series of blood glucose values measured by the blood glucose meter. References are not read in a vacuum, but for what they teach one of ordinary skill in the art. As a continuous glucose monitor, essentially by definition, collects data continuously and a blood glucose meter require manual interaction, it simply makes sense during normal operation that the CGM are depicted at a higher sampling rate. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, that Mears should depict the first series of blood glucose values measured by the continuous glucose monitor at a higher sampling rate than the second series of blood glucose values measured by the blood glucose meter as the CGM values are more readily available and require less action.
Regarding claim 11, see claim 10, the CGM/first values are more readily available because they do not require manual action.
Claims 12, 13, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mears et al (US 2013/0172710) in view of Marcus et al (US 2008/0071580), Benjamin et al (US 2010/0305965) and Taub et al (US 2014/0200426)
Regarding claims 12, 21 and 27, wherein the graphic user interface further comprises a display of a most recent glucose measurement that is distinct from the blood glucose level chart. Taub discloses the graphic user interface further comprises a display of a most recent glucose measurement that is distinct from the blood glucose level chart (fig 10A). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, modify Mears such that the graphic user interface further comprises a display of a most recent glucose measurement that is distinct from the blood glucose level chart as taught by Taub so that a user is aware of their current blood glucose value.
Regarding claim 13, while Mears substantially discloses the invention as claimed, it does not disclose wherein the graphic user interface further comprises a display of an active insulin on board value. Taub discloses the graphic user interface further comprises a display of an active insulin on board value (¶492, ¶513). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Mears such that the graphic user interface further comprises a display of an active insulin on board value as taught by Taub so that a user may incorporate their IOB into their next bolus decision.
Terminal Disclaimer
The terminal disclaimer filed on 6/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,275,573 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s amendments have corrected most objections. One remains in claim 22 with respect to “the second time axis”. And a pre-existing one in claim 16 that was not previously objected to is added.
Applicant’s argument with respect to the newly added limitation “respective areas defined by borders of bolus indicators representative of amounts of insulin bolus deliveries” not being taught by the art of record is not persuasive. References are not read in a vacuum but for what they teach one of ordinary skill in the art. While Marcus shows overlapping charts, it also shows that using areas defined by borders of bolus indicators representative of amounts of insulin bolus deliveries” is one manner in which to communicate bolus deliveries. As such, it would have been obvious to modify primary reference Mears bolus lines to have width and border as taught by Benjamin to make them easier to see and to communicate more information about the bolus (such as if a square bolus was delivered). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783